DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barry et al. (US 20110178559 A1) (hereon referred to as Barry).
Regarding claim 1, Barry teaches an anchor assembly couplable to bone (800) (see Figs. 49-51), the assembly comprising: 
an anchor (804) comprising: 
a shank (58) securable to bone; and 
a head (830) coupled to a proximal portion of the shank; and 
a housing (802) comprising: 

a distal portion including a secondary bore (816) having a geometric shape substantially of a square with rounded corners from a distal perspective, the secondary bore configured to engage the anchor to limit angulation of the anchor relative to the housing (see Para. [0003], ll. 4-12), the secondary bore comprising: 
a first portion (wall 44, limiting angulation to 0 degrees as anchor 804 cannot rotate perpendicular to the directions shown by the arrows in Figs. 52 and 54 due to wall 44) configured to limit the angulation of the anchor to a first angle relative to the longitudinal axis; and 
a plurality of second portions (walls 822 and 824, defined by rounded corners (see Fig. 4, which is substantially similar to the embodiment shown in Fig. 49, see Para. [0177]) forming at the intersection with walls 44 and 48) defined by the rounded corners, each configured to limit the angulation of the anchor to a second angle relative to the longitudinal axis that is greater than the first angle (see Para. [0199, ll. 12-15; see also Figs. 52-54).
Regarding claim 2, Barry teaches the anchor assembly of claim 1, wherein the secondary bore is positioned at a distal end (810) of the distal portion, and wherein the secondary bore is substantially coaxial with the anchor bore and the longitudinal axis (note that the anchor bore, the secondary bore, and the longitudinal axis all share the same axis).
Regarding claim 3, Barry teaches the anchor assembly of claim 1, wherein each of the plurality of second portions (walls 822 and 824, defined by rounded corners forming at the intersection with walls 44 and 48) each is configured to receive the shank therein and to create a desired angular 
Regarding claim 6, Barry teaches the anchor assembly of claim 1, wherein the secondary bore comprises a plurality of first portions (44 and 48) including the first portion, each of the plurality of second portions connected by the plurality of first portions (see Para. [0186]).
Regarding claim 7, Barry teaches the anchor assembly of claim 6, wherein each of the plurality of first portions is substantially planar (see planar portions 44 and 48 in Figs. 51 and 53).
Regarding claim 10, Barry teaches the anchor assembly of claim 6, wherein the plurality of first portions and plurality of second portions are arranged symmetrically about a sagittal plane and a coronal plane of the housing (see labelled Fig. 51 below). 

    PNG
    media_image1.png
    844
    493
    media_image1.png
    Greyscale

Regarding claim 12, Barry teaches the anchor assembly of claim 2, wherein the housing includes two open sides, each open side substantially forming a U shape configured to receive a connecting member therethrough (see Fig. 49 and Para. [0180]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barry as applied to claim 1 above, and further in view of Jackson et al. (US 9168069 B2) (hereon referred to as Jackson).
Barry teaches a housing (802) comprising: a proximal portion (20) including an anchor bore (814), configured to retain the head of the anchor (830) therein, a distal portion including a secondary bore (816) having a geometric shape substantially of a square with rounded corners from a distal perspective, the secondary bore configured to engage the anchor to limit angulation of the anchor relative to the housing (see Para. [0003], ll. 4-12), however fails to teach the first portion being defined by a first chamfer extending radially outward from the secondary bore, wherein each of the plurality of second portions are defined by a plurality of bevels extending radially outward, and wherein each of the plurality of bevels curves along a face of each of the plurality of bevels.
Jackson teaches tulip head with an anchor bore (61) (see Fig. 25) and a secondary bore (110), wherein bevels (107) connect the secondary bore to the bottom of the tulip head (see Fig. 25 and Col. 12, ll. 65-67 and Col. 13, ll. 1-11). This configuration allows for cut out surfaces to be formed as needed, which may provide clearance which allows for a greater variety of angular positioning of the screw shank relative to the tulip head (see Col. 13, ll. 8-11).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flat edges of Barry to have a beveled configuration as taught by Jackson, .
Claims 8, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barry as applied to claims 2 and 7 above, and further in view of Vedula et al. (US 20150282844 A1) (hereon referred to as Vedula).
Barry teaches a housing (802) comprising: a proximal portion (20) including an anchor bore (814), configured to retain the head of the anchor (830) therein, a distal portion including a secondary bore (816) having a geometric shape substantially of a square with rounded corners from a distal perspective, the secondary bore configured to engage the anchor to limit angulation of the anchor relative to the housing (see Para. [0003], ll. 4-12), and a threaded shank (58) attached to an anchor (804), wherein the anchor bore, secondary bore, and longitudinal axis are substantially coaxial, and wherein the diameter of the head of the anchor (830) is wider than the neck of the anchor (see 56d in Fig. 50), and a lower piston (806) disposable in the central bore and configured to engage the head, however fails to teach the housing including a helical groove configured to receive the threaded shank therethrough (claim 8), wherein the helical groove terminates substantially at connection between one of the plurality of first portions and one of the plurality of second portions (claim 9), and wherein the anchor further comprises a neck including a neck diameter that is smaller than a diameter of the shank, and wherein contact between the neck and the housing Is configured to limit the angulation of the anchor to the second angle relative to the longitudinal axis (claim 11), the assembly further comprising: an upper piston disposable in the bore and configured to support a connecting member; and a biasing element disposable between the lower piston and the upper piston to bias the upper piston away from the lower piston (claim 13).
Vedula teaches	a housing (330) (see Fig. 24 and 26) comprising: a proximal portion including an anchor bore (344), configured to retain the head of the anchor (320) therein, a distal portion including a 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inside of the housing of Barry to have the helical grooves which terminate between the anchor bore and the secondary bore of Vedula (claims 8 and 9), as this allows for a wider variety of screw diameters to be used (see Para. [0075]). It would furthermore be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor of Barry to have the wider anchor portion of Vedula, making the neck smaller than the diameter of both the head and the anchor portion (claim 11), and to furthermore modify Barry by providing an upper piston and a biasing member as taught by Vedula (claim 13), as this may bias the lower piston and the screw to the bottom of the housing. 
Allowable Subject Matter
Claims 14, 17-19, 21, and 22 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773